Thayer, J.,
dissenting: My disagreement with the majority opinion is based upon both procedural and substantive grounds.
I need not recite the facts of this case, because they are mostly uncontested and the majority has adequately set them forth. I will, however, note initially my procedural objection. The majority deals with the State constitutional question in issue without alluding in any way to a decision of the United States Supreme Court on the exact issue under the Federal Constitution. See South Dakota v. Neville, 459 U.S. 553 (1983).
Our citizens are entitled, and indeed have the right, to seek redress under our State Constitution. However, when interpreting the State Constitution, this court’s analysis should, at the very least, distinguish United States Supreme Court decisions concerning the same issue, especially if an inconsistent holding results. The citizens of this State are entitled to know when their State Constitution is being interpreted in such a way as to give individuals accused of crimes greater rights than these same individuals are given under the Federal Constitution, because our citizens have the constitutional right to correct the imbalance, if they wish, by constitutional revision. See N.H. Const, pt. II, art. 100. The procedural approach with which I find fault here may also be used when both federal and State constitutional claims are made. See State v. Ball, 124 N.H. 226, 471 A.2d 347 (1983).
I will now discuss my substantive objection to the majority’s view. A South Dakota statutory scheme identical to the one at issue here has been analyzed by the United States Supreme Court utilizing the due process clause of the Federal Constitution. See South Dakota v. Neville, 459 U.S. 553. In Neville, the defendant, like the defendant herein, had been arrested for driving under the influence and had been requested to take a blood alcohol test. Neville, like the defendant in the case at bar, had been informed of the consequence of his refusal to take the test, as provided by statute, i.e., loss of license, but had not been informed of the statutory provision allowing his refusal to be admitted into evidence at trial. Both Neville and Denney were advised of their Miranda rights prior to being informed of the consequences of their refusal to take a blood alcohol test, the significance of which has been discussed by Justice Souter in his dissent.
*231Neville argued that his due process rights under the Federal Constitution were violated because he had a statutory right to be informed of the consequence of his refusal to take the blood alcohol test and that he had not been informed that his refusal could be admitted as evidence at trial. Neville drew an analogy to the giving of Miranda warnings and the inadmissibility into evidence of the defendant’s availing himself of his right to remain silent based on fundamental fairness grounds. Doyle v. Ohio, 426 U.S. 610 (1976).
The United States Supreme Court disagreed with Neville’s contention and held that the due process requirements of the Federal Constitution had not been violated. The Court held that the right protected by Miranda warnings, Miranda v. Arizona, 384 U.S. 436 (1966), was of constitutional dimension and thus could not be unduly burdened, whereas the right to refuse the blood alcohol test, in contrast, was “simply a matter of grace bestowed by the South Dakota Legislature,” Neville, 459 U.S. at 565, since compelled blood tests under normal circumstances do not deprive a defendant of his protection against self-incrimination. Schmerber v. California, 384 U.S. 757 (1966). Furthermore, the Court reasoned that “the Miranda warnings emphasize the dangers of choosing to speak (‘whatever you say can and will be used as evidence against you in court’), but give no warnings of adverse consequences from choosing to remain silent.” Neville, 459 U.S. at 565. This failure to warn of the consequences of silence, the Court recognized in Doyle, implicitly assured the suspect that his silence would not be used against him. In discussing the implied consent law of South Dakota, which parallels New Hampshire’s, the Court found “it unrealistic to say that the warnings given [by the police] implicitly assure a suspect that no consequences other that those mentioned will occur. Importantly, the warning that he could lose his driver’s license made it clear that refusing the test was not a ‘safe harbor,’ free of adverse consequences.” Id. at 566. Although the State in Neville did not warn the defendant that the test results could be used against him, the Supreme Court held that “such a failure to warn was not the sort of implicit promise to forgo use of evidence that would unfairly ‘trick’ respondent [as in Miranda warnings] if the evidence were later offered against him at trial.” Id. The Court then concluded “that the use of evidence of refusal after these warnings comported with the fundamental fairness required by due process.” Id.
The South Dakota Supreme Court, however, eventually held that under that State’s constitution the failure to inform the defendant of the possible evidentiary use of his refusal did violate the State *232due process clause. The South Dakota Supreme Court so found on the basis that “the very consequence of which the arresting officer failed to warn Neville is that consequence which the State now seeks to impose.” State v. Neville, 346 N.W.2d 425, 431 (S.D. 1984).
The majority of this court have today decided to follow the South Dakota court, but in so doing they have not contrasted their holding with that of the United States Supreme Court. They have especially failed to contrast the Federal Constitution’s requirement that there be a finding of governmental trickery in order to substantiate the claim that fundamental fairness dictates the granting of relief under the federal due process clause. The defendant here does not allege any trickery on the part of the State. Trickery is an important element in determining whether the defendant’s protestations of being denied fundamental fairness are valid. The majority find only that the State failed to inform the defendant of a statutory ramification of his refusal to take a test. Yet, it is with this minimal finding that they hold the procedure here is fundamentally unfair. Nor have the majority properly recognized the existing precedent of this court in arriving at the conclusion that our State Constitution provides greater due process protections to DWI suspects than the Federal Constitution.
The majority’s analysis begins with a consideration of the statutory requirement that a defendant must be informed of the consequences of his refusal to take a blood alcohol test. RSA 265:87, 1(c). My colleagues then point to the statutory provisions allowing for the admissibility into evidence of the defendant’s refusal to take the test, RSA 265:88-a (Supp. 1986), and conclude this evidentiary possibility is a consequence under RSA 265:87, 1(c). They fail to mention, however, that no State statute requires that the defendant be warned that his refusal can be used against him, nor do they cite any legislative history that could lead to the conclusion that the legislature intended that the warning be given in order to satisfy RSA 265:87, 1(c). See State v. Ramsden, 117 N.H. 772, 773, 378 A.2d 1370, 1370 (1977). The majority do, however, rely for their conclusion on the South Dakota Supreme Court’s statement in Neville that “the very consequence of which the arresting officer failed to warn [the defendant] is that consequence which the State now seeks to impose.” State v. Neville, 346 N.W.2d at 431.
In an attempt to buttress their argument, the majority opines that we should differentiate between direct consequences of refusal and collateral consequences of refusal, within the context of the implied consent law and the due process clause of our State Constitution. The distinction they offer is that direct consequences *233are those matters that are relevant to the determination of guilt, while collateral consequences are those matters that are relevant to the determination of the appropriate punishment.
The majority conclude that an individual must be told of the direct consequences of his refusal to take a blood alcohol test and that, therefore, the State must inform an individual of the possible evidentiary use at trial of his refusal to take the test.
The majority cite as authority for their reasoning and analysis the case of State v. Jenkins, 128 N.H. 672, 517 A.2d 1182 (1986). However, the holding of that case is contrary to their theory. Jenkins had been arrested for DWI and was told, pursuant to RSA 265:87, 1(c), the consequence of his refusal to take the blood alcohol test; to wit, loss of license. He was not told that if he took the blood alcohol test and it indicated a blood alcohol level in excess of .20 he could be charged with aggravated DWI, a misdemeanor, rather than with DWI, a violation, and thereby be subjected to the possibility of incarceration, and an increased fine. The defendant took the blood alcohol test and, based on the results which were to be entered into evidence at trial, was charged with aggravated DWI. As a practical matter the test results would be the best, if not the only, evidence of his blood alcohol level’s being .20 or above. The test results were used to prove guilt, and that use was a direct consequence of choosing to take the test.
The Jenkins court, including the majority herein, held that the due process clause of the State Constitution did not require that the defendant be informed of the possible evidentiary use at trial of the test results. The court went on to say that:
“It is clear to us, however, that when the police stop drivers they suspect are intoxicated, they have no duty beyond that prescribed by RSA 265:87 to educate those drivers who are unaware of the law. Every citizen is generally presumed to know the law, else there would be no law. State v. Carver, 69 N.H. 216, 219, 39 A. 973, 975 (1897). Thus, the failure of the police to inform the defendants of the potentially greater punishment does not violate the defendants’ rights under the due process clause of the New Hampshire Constitution.”
Jenkins, supra at 675, 517 A.2d at 1184.
The majority’s argument in the present case was equally applicable in Jenkins; namely, that “the very consequence of which the arresting officer failed to warn [the defendant] is that consequence which the State now seeks to impose.” (Quoting State v. Neville, 346 N.W.2d 425.) The Jenkins court found that the State *234had informed the defendant of the consequences of his refusal, as required by the statute, RSA 265:87, and had not violated the due process requirement of the State Constitution by not warning of the possible use of the results in determining his guilt.
This court correctly analyzed the due process provision of the State Constitution in Jenkins, and it has sadly, without so stating, overruled Jenkins and not provided us with any reason for doing so. Therefore, from the majority opinion, I must respectfully dissent.